         Case 1:17-cv-00363-PEC Document 17 Filed 08/13/20 Page 1 of 2




          In the United States Court of Federal Claims
                                        No. 17-363C

                                (E-Filed: August 13, 2020)

                                            )
 RAYMOND G. FARMER, in his                  )
 capacity as Liquidator of Consumers’       )
 Choice Health Insurance Company,           )
 and MICHAEL J. FITZGIBBONS, in             )
 his capacity as Special Deputy             )
 Liquidator of Consumers’ Choice            )
 Health Insurance Company,                  )
                                            )
                      Plaintiffs,           )
                                            )
 v.                                         )
                                            )
 THE UNITED STATES,                         )
                                            )
                      Defendant.            )
                                            )

                                          ORDER

        On August 12, 2020, plaintiff filed, on behalf of the parties, a joint stipulation for
the entry of judgment and dismissal of this matter. See ECF No. 16. On March 17, 2017,
plaintiffs filed their five-count complaint seeking damages under section 1342 of the
Affordable Care Act (ACA), 42 U.S.C. § 18062. See id. at 2. For clarity purposes, the
court recites the parties’ stipulations set forth in their joint stipulation, as follows.

       The parties stipulate that Consumers’ Choice is entitled to payment from the
       United States under section 1342 of the ACA in the amount of
       $91,466,847.85 for benefit years 2014 and 2015.

       The Parties further stipulate that the United States is entitled to payment from
       Consumers’ choice under the Loan Agreement in the amount of $314,002.18
       for repayment of the start-up loan.

       The parties also stipulate that the United States is not recovering the solvency
       loan through offset against Consumers’ Choice’s judgment in this case.
            Case 1:17-cv-00363-PEC Document 17 Filed 08/13/20 Page 2 of 2




Id. at 2-3. In that regard, the parties

        jointly request that the Court enter judgment in favor of Consumers’ Choice
        in the amount of $91,466,847.85 on Count I of the Complaint, and judgment
        in favor of the United States in the amount of $314,002.18. The judgment in
        favor of the United States shall be paid through deduction from the amount
        owed under this judgment to Consumers’ Choice upon submission of the
        judgments to the Judgment Fund. The net amount payable by the United
        States to Consumers’ Choice pursuant to this judgment is $91,152,845.67.
        The parties further request that the Court dismiss Counts II-V of the
        Complaint with prejudice.

Id. at 3.

        Accordingly, pursuant to the parties’ joint stipulation, ECF No. 16, the clerk’s
office is directed to ENTER final judgment on plaintiffs’ complaint, as follows:

        (1)     Count I in favor of plaintiffs’ claims for benefit years 2014 and 2015 of
                the risk corridors program in the amount of $91,466,847.85, and judgment
                in favor of the United Status in the amount of $314,002.18;

        (2)     The judgment in favor of the United States shall be paid through deduction
                from the amount owed under this judgment to Consumers’ Choice upon
                submission of the judgments to the Judgment Fund;

        (3)     The net amount payable by the United States to Consumers’ Choice
                pursuant to this judgment is $91,152,845.67; and

        (4)     Counts II-V of plaintiffs’ complaint are hereby DISMISSED with
                prejudice.

        IT IS SO ORDERED.

                                                  s/Patricia E. Campbell-Smith
                                                  PATRICIA E. CAMPBELL-SMITH
                                                  Judge




                                              2
